Name: Commission Delegated Regulation (EU) NoÃ 885/2013 of 15Ã May 2013 supplementing ITS Directive 2010/40/EU of the European Parliament and of the Council with regard to the provision of information services for safe and secure parking places for trucks and commercial vehicles Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: organisation of transport;  land transport;  information and information processing;  marketing;  documentation;  transport policy;  construction and town planning;  information technology and data processing
 Date Published: nan

 18.9.2013 EN Official Journal of the European Union L 247/1 COMMISSION DELEGATED REGULATION (EU) No 885/2013 of 15 May 2013 supplementing ITS Directive 2010/40/EU of the European Parliament and of the Council with regard to the provision of information services for safe and secure parking places for trucks and commercial vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/40/EU of the European Parliament and of the Council of 7 July 2010 on the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport (1), and in particular Article 3(e) and Article 6(1) thereof, After consulting the European Data Protection Supervisor, Whereas (1) Article 3(e) of Directive 2010/40/EU sets as a priority action the provision of information services for safe and secure parking places for trucks and commercial vehicles. (2) Article 6(1) of Directive 2010/40/EU requires the Commission to adopt specifications necessary to ensure compatibility, interoperability and continuity for the deployment and operational use of Intelligent Transport Systems (ITS) for information services for safe and secure parking places. This Regulation seeks to optimise the use of parking places and to facilitate drivers or transport companies decisions about when and where to park by means of deployment of information services. (3) The Council resolution (2) on combating and preventing road freight crime and providing secure truck parks highlights the need to improve safety and security for truck drivers and parking possibilities. (4) Mandatory rest periods and breaks may have an influence on drivers behaviour with regard to choosing a parking place. The present Regulation seeks to optimise the use of parking places and to facilitate drivers or transport companies decisions on when and where to park by means of deployment of information services. (5) In order to ensure the interoperability and continuity of the service throughout the Union as well as to take full account of data protection requirements, it is important that all Member States develop a harmonised and seamless approach towards the provision of information services for safe and secure parking places for trucks and commercial vehicles across the Union. To this effect, Member States can rely on technical solutions and standards, which shall be provided mainly through European and/or international standardisation organisations and/or associations, in order to ensure interoperability and continuity of the service EU-wide while also taking full account of data protection requirements. (6) The provision of security and comfort information contributes to the decision drivers make in choosing the parking area. Guidance may be given by displaying the security, safety and services features offered on a parking. (7) In case of specific persistent heavy demand for safe and secure parking in certain areas, truck drivers should be redirected from a full parking area to another location in the priority zone where free safe and secure places are available in order to avoid unsuitable parking. Therefore, Member States should determine the priority zones. (8) If static signs are used to indicate safe and secure parking areas, these should comply with the Vienna Convention of 8 November 1968, where Member States are party to it. (9) Directive 2003/98/EC of the European Parliament and of the Council of 17 November 2003 on the reuse of public sector information (3) (PSI) sets minimum rules for reusing PSI throughout the European Union. It is built around two key pillars of the internal market, namely transparency and fair competition, and encourages Member States to go beyond these minimum rules for the reuse of public sector information and to adopt policies allowing broad use of documents, or data in the context of this Regulation, held by public sector bodies. In some cases the reuse of data will take place without a licence being agreed. In other cases a licence will be issued imposing conditions on the reuse by the licensee and dealing with issues such as liability, the proper use of data, guaranteeing accordance with data protection requirements, non-alteration and the acknowledgement of source. The intellectual property rights of third parties shall not be affected. (10) Feedback from the users is information that is provided by the parking users in order to give personal and anonymous advice to other future users and to truck parking area operators. This information may be used for a quality management check of the information service as well as for the assessment. The anonymity of the feedback should be guaranteed. (11) The deployment and use of ITS applications and services might entail the processing of personal data which should be carried out in accordance with Union law, as set out, in particular, in Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (4) and in Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (5). Therefore, principles of purpose limitation and data minimisation should be applied to ITS applications. (12) The deployment and use of ITS applications and services, as set out in specifications adopted in accordance with Article 6 of Directive 2010/40/EU, are addressed in accordance with Union law, including in particular Council Directive 85/374/EEC of 25 July 1985 on the approximation of the laws, regulations and administrative provisions of the Member States concerning liability for defective products (6) as well as relevant national legislation. (13) In accordance with the principle of proportionality, as set out in Article 5 of the Treaty on European Union, this Regulation does not go beyond what is necessary in order to achieve that objective, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation establishes the specifications necessary to ensure compatibility, interoperability and continuity for the deployment and operational use of information services for safe and secure parking places for trucks and commercial vehicles on a Union level in accordance with Directive 2010/40/EU. It shall apply to the provision of information services situated on the trans-European road network (TERN). Article 2 Definitions For the purposes of this Regulation the following definitions shall apply: (1) safe and secure parking place means a parking place for commercial users allowing them to avoid unsuitable parking and contributing to safety of drivers and freight; (2) user means any truck or commercial vehicle driver, dispatcher, haulier, traffic management body, or any other body such as cargo owners, insurance companies, road authorities, and police forces. They should obtain the information from the service providers; (3) service provider means any public or private body that provides the information service to users; (4) data means information provided by a truck parking operator which describes the truck parking area; (5) information means any aggregated, processed and/or extracted data, offered by the service provider to the users through different channels; (6) information service means any service which provides guidance to its users, allowing them to comply with mandatory rest periods and breaks, to reduce unsuitable parking and optimise the use of parking places; (7) feedback from the users means information provided by users of the parking places, giving personal and anonymous advice to other future users and to truck parking area operators; (8) dynamic information means information indicating, at any given time, the available parking capacity available in a parking area or its current status (free/full/closed) of a parking area; (9) static information means information provided by the parking area operator relating to the description of the parking area; (10) reliability of information refers to the accuracy of the information service provided in comparison to the real situation; (11) unsuitable parking means stopping or parking of heavy goods vehicles outside of safe and secure parking places on motorways or corridors, on hard shoulders, or inside overcrowded parking places; (12) access point means a digital point of access where the information on parking places is collected, processed, and made available to be disseminated. These points of access will provide the possibility to disseminate the information services across borders; (13) priority zone means a section, as defined by the national authorities, where there is a shortage of spaces at one or several safe and secure parking places, which can be alleviated by providing information on other unused parking capacities in the same zone. Article 3 Requirements for the provision of information services 1. Member States shall designate areas where traffic and security conditions require the deployment of information services on the safe and secure parking places. They shall also define priority zones where dynamic information will be provided. 2. The provision of information services shall fulfil the requirements set out in Articles 4 to 7. Article 4 Data collection Data on safe and secure public and private parking areas describing the parking facility, to be provided to the users, shall be collected and supplied by public or private parking operators and service providers. The data to be collected shall be easy to provide, including remotely, by any relevant means, in order to facilitate a distant collection by all parking operators. Public or private parking operators and service providers shall use DATEX II (7) profiles or other internationally compatible formats in order to ensure interoperability of the information services across the Union. The data to be collected shall be the following: 1. Static data related to the parking areas, including (where applicable)  Identification information of parking area (name and address of the truck parking area (limited to 200 characters))  Location information of the entry point in the parking area (latitude/longitude) (20 + 20 characters)  Primary road identifier1/direction (20 characters/20 characters), and Primary road identifier2/direction (20 characters/20 characters) if same parking accessible from two different roads  If needed, the indication of the Exit to be taken (limited to 100 characters)/Distance from primary road (integer 3) km or miles  Total number of free parking places for trucks (integer 3)  Price and currency of parking places (300 characters) 2. Information on safety and equipment of the parking area  Description of security, safety and service equipment of the parking including national classification if one is applied (500 characters)  Number of parking places for refrigerated goods vehicles (numerical 4 digits)  Information on specific equipment or services for specific goods vehicles and other (300 characters) Contact information of the parking operator:  Name and surname (up to 100 characters)  Telephone number (up to 20 characters)  E-mail address (up to 50 characters)  Consent of the operator to make his contact information public (Yes/No) 3. Dynamic data on availability of parking places including whether a parking is: full, closed or number of free places which are available. Article 5 Sharing and exchange of data 1. Public or private parking operators and service providers shall share and exchange data referred to in paragraph 1 of Article 4. For these purposes they shall use DATEX II (CEN/TS 16157) format or any DATEX II compatible international machine-readable format. Data shall be accessible for exchange and reuse by any public or private information service provider and/or parking operator on a non-discriminatory basis, and in accordance with access rights and procedures defined in Directive 2003/98/EC. 2. The static data shall be accessible through a national or international access point. 3. For dynamic data, Member States (or national authorities) shall be responsible for setting up and managing a central national or international point of access referencing all individual single points of access of each truck parking operator and/or service provider on their territory in the interests of users. 4. Member States may contribute to an international access point by providing data and ensuring that its quality is in conformity with the requirements in Article 7. 5. Charges for access to, exchange of, and reuse of public or private dynamic data shall remain reasonable as referred to in the PSI Directive. 6. Public and private parking operators and/or service providers shall periodically send their static collected data to the national or international access point through appropriate electronic means no less than once a year for static data referred to in Article 4(1). For dynamic data public and private operators and/or services providers shall update their information referred to in Article 4(3) no less than once every 15 minutes. Article 6 Dissemination of information Service providers collecting information at a specific location shall display:  at least the next two safe and secure parking places along a corridor within approximately 100 kilometres,  the availability of parking places in a priority zone in at least the next two parking areas within approximately 100 kilometres. The dissemination of information shall be consistent with the Vienna convention where a Member State has signed it. In-vehicle application should have a robust human machine interface in order to avoid driver distraction and fatigue. Parking operators and/or service providers shall inform the users about the launch of any new information service for safe and secure parking by any communication means they find appropriate. Article 7 Quality management Any change of situation of the parking area, including its closure, shall be immediately notified by public and private parking operators to the national or international access point and to the national authorities. For each new priority zone, all public and private operators of parking places shall ensure the reliability of the information. For these purposes they shall carry out periodical controls of the detection equipment, including measuring of the difference between the data displayed and the real availability of parking places. That information shall be assessed in accordance with Article 8. Article 8 Assessment of compliance with the requirements 1. Member States shall designate a national body competent to assess whether the requirements set out in Articles 4 to 7 are fulfilled by service providers, parking operators and road operators. This body shall be impartial and independent from the latter. Two or more Member States may designate a common regional body competent to assess compliance with those requirements on their territories. Member States shall notify the nominated body to the Commission. 2. All services providers shall submit a declaration to the designated bodies on their compliance with the requirements set out in Articles 4 to 7. The declaration shall contain the following elements: (a) the collected data, pursuant to Article 4 collected on safe and secure parking places for trucks and commercial vehicles including the percentage of parking places registered in the information service; (b) the means of dissemination of the information services to users; (c) the coverage of dynamic information services on safe and secure parking places; (d) the quality and availability of the information provided, point of access to the information and the format in which that information is provided. 3. Designated bodies shall randomly inspect the correctness of the declarations of a number of public and private service providers and parking operators, and request a demonstration of compliance with the requirements set out in Articles 4 to 7. The quality of the service may also be assessed using user-generated comment. Every year, the designated bodies shall report to the relevant national authorities on the declarations submitted, as well as on the results of their random inspections. Article 9 Follow-up 1. Member States shall provide to the Commission at the latest 12 months following the entry into force of this Regulation the following information: (a) the competent bodies designated for assessment of compliance with the requirements set out in Articles 4 to 7; (b) the description of the national access point if applicable. 2. At the latest 12 months following the entry into force of this Regulation and every calendar year afterwards, Member States shall communicate the following information: (a) the number of different parking places and parking spaces on their territory; (b) the percentage of parking places registered in the information service; (c) the percentage of parking places providing dynamic information on the availability of parking spaces and the priority zones to the Commission. Article 10 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply:  from 1 October 2015 to the provision of services already deployed on the date of entry into force of this Regulation,  from 1 October 2013 to the provision of services to be deployed after the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 207, 6.8.2010, p. 1. (2) SN 27.10.2010 15504/10. (3) OJ L 345, 31.12.2003, p. 90. (4) OJ L 281, 23.11.1995, p. 31. (5) OJ L 201, 31.7.2002, p. 37. (6) OJ L 210, 7.8.1985, p. 29. (7) CEN/TS 16157.